COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judges Benton and Coleman
Argued at Salem, Virginia

CHARLES R. CARPENTER
                                        MEMORANDUM OPINION * BY
v.   Record No. 2437-96-3              JUDGE JAMES W. BENTON, JR.
                                           OCTOBER 28, 1997
JUDY ANN SMITH CARPENTER


             FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                   Diane McQ. Strickland, Judge

           Harry F. Bosen, Jr. (Harvey S. Lutins;
           Stephen B. Hebblethwaite; Lutins, Shapiro &
           Kurtin, on brief), for appellant.
           Terry N. Grimes (King, Fulghum, Snead, Nixon
           & Grimes, P.C., on brief), for appellee.



      On this appeal from a final decree of divorce, Charles R.

Carpenter argues that the trial judge erred in decreeing as to

the property of the parties.   Specifically, the husband contends

that the trial judge erred in:   (1) compelling him to restore

marital funds that he used for payment of indebtedness while the

case was pending; (2) disregarding the testimony of a

court-appointed expert regarding the appraisal of husband's

business and accepting the valuation of a competing expert; (3)

placing a higher value on two automobiles than warranted by the

evidence; and (4) ordering the husband to make a lump sum payment

within six months to his wife, Judy Ann Smith Carpenter, when no

evidence revealed that the husband could do so without obtaining

a loan.   The wife argues that the husband's appeal should be

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
dismissed because the husband failed to file an appeal bond with

surety as required by Rule 5A:17 and Code § 8.01-676.1.     For the

reasons that follow, we affirm the decree.

                  EXPENDITURE OF MARITAL FUNDS

     On January 9, 1995, three months after the wife filed a bill

of complaint for divorce, the trial judge enjoined the parties

"from selling, secreting, encumbering, or otherwise disposing, in

whole or in part, of marital property during the pendency of

these proceedings."   The evidence proved that as of May 31, 1995,

the parties' marital assets included a PaineWebber account with a

balance of $67,792.77.   The husband testified, however, that

between May 1995 and March 1996 he used $23,000 from the account

to pay various debts.    Specifically, the husband said he paid

$8,500 toward a tax lien, $7,090 in real estate taxes on rental

properties, $5,500 on a note secured by one of the properties,

and $8,200 for personal expenses.   He testified that the

remaining balance in the PaineWebber account was $35,699.
     The trial judge found that the parties' PaineWebber account

was marital, valued the account at $68,265, and found that the

husband had withdrawn $32,565.24 from the account in violation of

the January 9, 1995 order.   Finding that the husband had violated

the order not to dissipate the marital assets, the trial judge

awarded the wife $35,699.76.   To restore the funds the husband

had withdrawn in violation of the order, the trial judge awarded

the husband the amount of his expenditure, $32,565.24.




                                - 2 -
     The husband argues that because he withdrew $23,000 from the

PaineWebber account to pay marital debts, he met his burden of

proving that the funds were spent for a proper purpose.

Therefore, he argues, the trial judge abused her discretion in

allocating the expenditure solely to the husband.

     Unless "plainly wrong or without evidence to support it,"

the trial judge's finding of fact that underlies an equitable

distribution award will be upheld.     Srinivasan v. Srinivasan, 10
Va. App. 728, 732, 396 S.E.2d 675, 678 (1990).    Although the

husband argued that he used the money to pay marital debts, the

only evidence that he did so is his own testimony.    The husband

provided no other evidence to support this assertion.    He offered

no statements, receipts, or checks.    Furthermore, the record

contains no specific identification of the particular debts that

were owed or that the husband said he paid.    Without proof that

the debt was marital and that the money was, in fact, used to pay

those debts, the trial judge was not required to accept the

husband's testimony that he used the money to discharge marital

debts.   As the trier of fact, the trial judge had to decide the

issue of the witness' credibility.     See Klein v. Klein, 11 Va.

App. 155, 161, 396 S.E.2d 866, 869 (1990).

     Moreover, the husband did not seek permission from the trial

judge before liquidating the marital assets, and he did not

confer with his wife before invading the account.    The husband

did not have checks issued directly from the PaineWebber account




                               - 3 -
to any marital creditors, and he admitted that he used part of

the money for his personal use.    In the absence of documents

establishing the payment of marital expenses and in view of the

husband's admission that he paid some of his personal bills, we

find no basis to reverse the trial judge's findings.    When "[t]he

credibility of witnesses was crucial to the determination of the

facts, . . . the findings of the trial [judge] based upon the

judge's evaluation of the testimony of witnesses heard ore tenus

are entitled to great weight."     Shortridge v. Deel, 224 Va. 589,

592, 299 S.E.2d 500, 502 (1983).

     "Dissipation [of marital funds] occurs 'where one spouse

uses marital property for his own benefit and for a purpose

unrelated to the marriage at a time when the marriage is

undergoing an irreconcilable breakdown.'"     Clements v. Clements,

10 Va. App. 580, 586, 397 S.E.2d 257, 261 (1990) (quoting Hellwig

v. Hellwig, 426 N.E.2d 1087 (1981)).     Furthermore, we have held

that "[o]nce the aggrieved spouse shows that the marital funds

were either withdrawn or used after the breakdown, the burden

rests with the party charged with dissipation to prove that the

money was spent for a proper purpose."     Clements, 10 Va. App. at

586, 397 S.E.2d at 261; see also Amburn v. Amburn, 13 Va. App.
661, 666, 414 S.E.2d 847, 850 (1992).    When the trial judge finds

that one of the parties has dissipated marital funds, the trial

judge does not err in adding that value to the marital estate

when making the monetary award.     Stroop v. Stroop, 10 Va. App.




                                 - 4 -
611, 615, 394 S.E.2d 861, 863 (1990).     Accordingly, we hold that

the trial judge did not abuse her discretion in ordering the

husband to restore funds he withdrew in violation of the judge's

order.

                      VALUATION OF BUSINESS

     David P. Lucas, a certified public accountant, was selected

to prepare a report valuing Vinton Roofing and Remodeling, a

business that was marital property.      Lucas reviewed the

corporation's tax returns for the previous five years,

interviewed the accountant who had prepared the tax returns, and

met with the husband to discuss the business.     In addition, Lucas

reviewed the corporation's books, inspected its equipment, and

inquired about the realty held by the corporation.     Lucas

reported that the business had a market value of $45,533,

excluding any real estate.   Lucas also reported that the real

estate had a net equity value of $10,347.     Lucas conceded that

another expert might find that the market value of the business

was substantially greater.
     Hope Player, another certified public accountant, testified

that she reviewed Lucas' report and also reviewed the corporate

tax returns of the business.   She did not conduct an independent

valuation of the business.   Player valued the business at

$172,988, basing her higher appraisal on the consideration of the

business' revenue and profit generating capability and the value

of the assets of the business.    Stating that she gave




                                 - 5 -
consideration to the testimony of both experts, the trial judge

accepted Player's analysis and valued the business at $172,988.

     A trial judge's resolution of conflicting expert testimony

is a question of fact and will not be disturbed on appeal unless

plainly wrong.   See Frazer v. Frazer, 23 Va. App. 358, 366, 477
S.E.2d 290, 293-94 (1996).   Contrary to the husband's argument,

the trial judge was not required to reject Player's analysis.

Both analyses were fully explained in testimony and by the

experts' reports.   The evidence before the trial judge required a

resolution of conflicting valuations.    The trial judge was not

plainly wrong in accepting Player's analysis and rejecting Lucas'

valuation.   Because the evidence in the record amply supports the

trial judge's finding that the corporation had a value of

$172,988, we affirm the ruling.
                      VALUATION OF AUTOMOBILES

     Richard Mayo, a dealer in "collectible" cars, testified that

he appraises vehicles.   Based upon his review of photographs,

Mayo testified that the value of the husband's reproduction

Oldsmobile was between $1,500 and $3,000 and that the value of

the Metz was between $2,500 and $5,000.    He testified that a

restored Metz would be worth $10,000.    The husband testified that

he purchased the Oldsmobile for $1,500 and that the high bid for

the Metz at an auction was $3,600.     The trial judge valued the

vehicles at $9,500.

     A trial judge may select a value within a range of



                               - 6 -
conflicting opinions.     See Zipf v. Zipf, 8 Va. App. 387, 395, 382
S.E.2d 263, 268 (1989).    The trial judge had credible evidence of

value to base her finding and was not required to reject it

merely because the husband believed his evidence was more

persuasive.    See id.   According to the testimony of Mayo, the

combined values for the cars was between $6,500 and $13,000.       The

value the trial judge placed on the cars was within the range of

values attributed to the cars by the expert.    Thus, the evidence

supported the trial judge's valuation.
                           LUMP SUM PAYMENT

     In the final order, the trial judge found that the husband

possessed $854,665 in marital assets and the wife possessed

$130,585 in marital assets.    Ordering a distribution of the

assets' value, the judge found that the husband owed the wife

$361,975.   As partial satisfaction of the award, the judge

ordered the wife to select eight parcels of real estate.    To

satisfy the remainder of the award, the husband was ordered to

make a lump sum payment to the wife equal to the difference

between the equity value of the properties selected by the wife

and the sum of $361,975.    The payment was to be made within 180

days of April 5, 1996.

     The trial judge may, in her discretion, order that a

monetary award be payable as a lump sum or in periodic fixed

amounts.    See Code § 20-107.3(D); Brinkley v. Brinkley, 5 Va.

App. 132, 135, 361 S.E.2d 139, 140 (1987).    In this case, the



                                 - 7 -
trial judge ordered the husband to make a lump sum payment of

over $100,000 to the wife within 180 days.    The husband argues

that he would have to obtain an institutional loan to make this

payment and, therefore, should be allowed to satisfy the award in

twelve monthly installments.

        In his statement of objections, the husband stated that he

did not object to the "monetary sum decreed by the Court" and

that the "source of funds to make such monetary payment is the

real property."    The evidence proved, however, that the husband

had sufficient assets that he could liquidate to satisfy the

award, including selling some of his real property.    Accordingly,

the trial judge did not abuse her discretion in ordering the

husband to pay the award within 180 days.
                              BOND ISSUE

        The wife's argument that the husband's appeal bond is

defective is moot.    After the wife filed her brief, the husband

filed a replacement bond.    The new bond secures the costs of

appealing from the September 5, 1996 judgment and is in proper

form.

        In summary, we affirm the trial judge's decree ordering the

husband to restore the marital funds dissipated from the

PaineWebber account, valuing the business and vehicles, and

awarding a lump sum to the wife to be paid within 180 days.      In

addition, however, we remand the case to the trial judge for

consideration of appellee's request for her attorney fees




                                 - 8 -
expended on this appeal.

                                   Affirmed and remanded.




                           - 9 -